DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not mention the term “multi-valve”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Claim 43 recites “a method of braking on a slippery road surface in the event of failure of an electronic stability program, the method including: using the brake system according to claim 30, and preventing blocking of wheels of a front axle associated with the first brake circuit of the brake system using an additional separating valve in the first brake circuit arranged to secure a function of the second piston-cylinder unit in the event of leakage of the first brake circuit.”  The disclosure provides no discussion or guidance for a method using an additional separating valve in the event of both a failure of the ESP and a leakage of the first brake circuit to prevent blocking of wheels of the first brake circuit and secure a function of the second piston-cylinder unit.  The recitations therefore and not enabled by the specification.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 35 has been amended to recite “control of pressure is carried out based at least in part on a corresponding brake booster characteristic”.  The language “by  means of a corresponding brake booster characteristic” of original disclosure does not support the “at least in part” language which appears to contemplate control of pressure based other factors aside from the brake booster characteristic.  The language therefore constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32-35 and 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 has been amended to recite “one or more of the following:” and lists options (a); (b); or (c);.  The prior claim language recited the options (a); (b); (c); (d).  It is unclear what the addition of the word “or” between options (b) and (c) is intended to convey.  It is not clear if the language is now intended to require (a) and (b) together with (c) as an alternative, or if (a) and (b) and (c) are all alternatives.
Claim 30 recites “a first piston-cylinder unit with at least one piston, comprising an auxiliary piston, and arranged to supply pressure medium via a multi-valve device to brake circuits”.  It is not clear what structure(s) comprise the multi-valve device.  Claim 30 also recites “a motor-pump unit, with valve device” and “a second piston-cylinder unit with an electromotive drive, a transmission and at least one piston, arranged to supply pressure medium to at least one of the brake circuits via a valve device”. It is not clear if the multi-valve device and the valve device are the same, related or independent devices.  It is also not clear what is encompassed by “multi-valve device” as the disclosure fails to mention the term.
	Claim 40 recites “wherein the shut-off valve is provided in a hydraulic connection between a trailing bore of the auxiliary piston and the storage container/reservoir and is further able to be used to diagnose function of the travel simulator.”  It is not clear how a single shut-off valve can be used to “diagnose function of the travel simulator”.  It is not clear what is encompassed by the recitation. 
Claims 40 and 42 recite “the storage container/reservoir  ”.  There is insufficient antecedent basis for this limitation in the claims. 
Allowable Subject Matter
Claims 30, 32-35 and 37-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Regarding the rejection under 112(a), applicant points out two paragraphs of the specification.  These paragraphs do not discuss or provide  guidance for a method using an additional separating valve in the event of both a failure of the ESP and a leakage of the first brake circuit to prevent blocking of wheels of the first brake circuit and secure a function of the second piston-cylinder unit.
	Regarding the rejections under 103, Applicant argues that “Independent Claim 30 has been amended to incorporate canceled Claims 31 and 36 as one non-exclusive alternative (the second alternative (a)), which thus contains allowable subject matter. Therefore, if the other non-exclusive alternative (the second alternative (b)) is not taught by the cited references, then it is respectfully submitted that Claim 30 is allowable over the cited references.”  It is not clear how “the second alternative (a)” and “the second alternative (b)” correspond to the actual claim language which appears to set forth alternatives (a), (b) and (c) or arguably (a+b) and (c).  Please note the 112(b) rejection above.  While Applicant appears to argue that the limitations added from claim 31 and 36 are a non-exclusive alternative, they appear after the completion of option (c) and appear to be required by the current claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK